IN THE SUPREME COURT OF PENNSYLVANIA
MIDDLE DISTRICT

IN RE: 19 JUDICIAL DISTRICT - > No. 31 MM 2020
REQUEST FOR EMERGENCY JUDICIAL:
ORDER

ORDER

 

AND NOW, this 17'" day of March, 2020, as the Honorable Joseph C. Adams,
President Judge of the Nineteenth Judicial District, has filed a Declaration pursuant to
this Court’s Order declaring a General Statewide Judicial Emergency, see 531 Judicial
Administration Docket (order dated March 16, 2020), the Request for an Emergency

Judicial Order is DISMISSED AS MOOT.

DS fove

THOMAS G. SAYLOR
Chief Justice of Pennsylvania